IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                    DIVISION ONE
In the Matter of the Personal Restraint    )     No. 80957-1-I
of                                         )     consolidated with
                                           )     No. 82170-9-I
                                           )
STEPHEN P. DOWDNEY, JR.,                   )
                                           )
                      Petitioner,          )     UNPUBLISHED OPINION
                                           )

       VERELLEN, J. — In this personal restraint petition, Stephen Dowdney Jr.

challenges this court’s dismissal of his direct appeal under the Anders v.

California1 procedure.2 Because he identifies at least one nonfrivolous issue

involving legal financial obligations (LFOs), we reinstate his direct appeal.

                                      FACTS

       On June 6, 2016, pursuant to a stipulated bench trial, the court found

Dowdney guilty of first degree robbery with a deadly weapon enhancement. 3 At

sentencing, the prosecutor noted that Dowdney’s DNA4 had already been

collected. Dowdney’s judgment and sentence ordered payment of a DNA



       1   368 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967).
       2State v. Dowdney, No. 75416-5-I, slip op. at 1 (Wash. Ct. App. Oct. 15,
2018) (unpublished), https://www.courts.wa.gov/opinions/pdf/754165.pdf.
       3Clerk’s Papers (CP) at 7-10; Report of Proceedings (RP) (June 6,
2016) at 68-69.
       4   Deoxyribonucleic acid.
No. 80957-1-I/2



collection fee and interest on nonrestitution LFOs. Dowdney timely appealed

his judgment and sentence to this court. On appeal, Dowdney’s court-

appointed attorney filed a motion to withdraw on the ground that he could “find

no basis for a good faith argument on review.” 5 Neither Dowdney, his counsel,

nor the prosecutor referred to any potential LFO issue.6 This court conducted

an independent review and did not recognize the potential LFO issue.7 In

October 2018, this court granted Dowdney’s appointed counsel permission to

withdraw and dismissed his appeal as “wholly frivolous.”8 Dowdney filed this

personal restraint petition.

                                      ANALYSIS

       The Anders procedure is designed to safeguard against dismissing a

criminal appeal when appointed counsel is under the mistaken belief that the

appeal is wholly frivolous.9 Specifically, Anders provides,

       [Defense counsel’s] role as an advocate requires that he support
       his client’s appeal to the best of his ability. Of course, if counsel
       finds his case to be wholly frivolous, after a conscientious
       examination of it, he should so advise the court and request
       permission to withdraw. That request must, however, (1) be
       accompanied by a brief referring to anything in the record that
       might arguably support the appeal. (2) A copy of counsel’s brief
       should be furnished to the indigent and (3) time allowed him to
       raise any points that he chooses; (4) the court—not counsel—then


       5   Petitioner’s Supp. Br. at App. 66.
       6   Dowdney, No. 75416-5-I, slip op. at 1.
       7   Id.
       8   Id.
       9   Anders, 386 U.S. at 741-42.



                                           2
No. 80957-1-I/3



       proceeds, after a full examination of all the proceedings, to decide
       whether the case is wholly frivolous.[10]

The “critical determination to be made in an Anders situation is whether the

appeal ‘is indeed so frivolous that counsel should be permitted to withdraw.’”11

       And in State v. Nichols, our Supreme Court held that where “an appellate

court ‘concludes that there are nonfrivolous issues to be raised’” the proper

remedy is for the court “to appoint counsel to pursue the appeal and direct that

counsel to prepare an advocate’s brief before deciding the merits. It is not

sufficient that the court grant[ ] relief on the one issue it found to be

meritorious.”12 If the appellate court mistakenly dismisses a criminal appeal as

wholly frivolous the court must vacate the order dismissing the direct appeal

and permit the appellant to proceed with a new appeal not limited in scope. 13

       In this PRP, Dowdney contends he was denied a meaningful direct

appeal for failure of this court to comply with the Anders procedure, he was

denied his right to counsel on appeal, he was denied his constitutional right to

proceed pro se on appeal, and this court did not have the complete record of

the proceedings. And through counsel appointed to represent Dowdney in his



       10 State v. Theobald, 78 Wn.2d 184, 185, 470 P.2d 188 (1970) (alteration
in original) (citing Anders, 386 U.S. at 744).
       11State v. Hairston, 133 Wn.2d 534, 538, 946 P.2d 397 (1997) (citing
McCoy v. Court of Appeals, 486 U.S. 429, 442, 108 S. Ct. 1895, 1903, 100 L.
Ed. 2d 440 (1988)).
       12
        136 Wn.2d 859, 861-62, 968 P.2d 411 (1998) (quoting McCoy, 486
U.S. 429).
       13   Id. at 862.



                                           3
No. 80957-1-I/4



PRP, Dowdney argues that his direct appeal presented nonfrivolous issues,

including: improper LFO’s; failure to charge and to make findings supporting an

alleged “through force or fear” element; and violation of his speedy trial right

under CrR 3.3 after the prosecutor abusively filed felony charges in district court

with no intention of engaging in preliminary matters before refiling in superior

court. He contends the resulting delay in starting the speedy trial period has

equal protection and due process implications.14

       Here, there is at least one issue that is not “wholly frivolous.” In 2018,

prior to this court’s order allowing counsel to withdraw pursuant to Anders and

dismissing Dowdney’s direct appeal, our legislature amended numerous LFO

statutes. Relevant here, these amendments prohibit the court from imposing

the DNA collection fee “if the offender’s DNA has [already] been collected

because of a prior conviction” and any interest on nonrestitution LFOs. 15 And in

State v. Ramirez, our Supreme Court held that the legislature’s 2018

amendments “apply prospectively to defendant’s whose cases were pending on

direct appeal at the time the amendments were enacted.”16 Inconsistent with

Ramirez, Dowdney’s judgment and sentence ordered payment of interest on

nonrestitution LFOs and payment of the DNA collection fee even though



       14 Dowdney also disputes the State’s argument that two continuances
granted by the trial court are excluded from the speedy trial period and
therefore, the trial was timely.
       15   State v. Ramirez, 191 Wn.2d 732, 747, 426 P.3d 714 (2018).
       16   191 Wn.2d 732, 747, 426 P.3d 714 (2018).



                                         4
No. 80957-1-I/5



Dowdney’s DNA had already been collected.17 Dowdney timely appealed his

judgment and sentence to this court. In 2018, this court dismissed Dowdney’s

appeal as “wholly frivolous” without identifying the nonfrivolous LFO issue.18

Because Dowdney’s direct appeal was pending before this court when our

Supreme Court decided Ramirez, the validity of Dowdney’s LFO’s is not “wholly

frivolous.”

       The State relies on State v. Wade19 to argue that on this pending PRP

we can directly reach the merits of the LFO issue alone. But Wade is

inapposite. In Wade, the defendant’s appointed counsel withdrew under

Anders.20 The defendant filed a CrR 7.8 motion in superior court, arguing that

his judgment and sentence was facially invalid because it did not set a term for

community placement.21 The court of appeals ordered the superior court to

amend his judgment and sentence.22 The defendant then filed a motion to

recall the mandate, arguing that under Anders, the appellate court erred in

amending his judgment and sentence without granting him a new appeal.23 The

appellate court held that it had authority to recall the mandate to correct an




       17   CP at 383.
       18   Dowdney, No. 75416-5-I, slip op. at 1.
       19   133 Wn. App. 855, 138 P.3d 168 (2006).
       20   Id. at 862.
       21   Id.
       22   Id. at 863.
       23   Id.



                                          5
No. 80957-1-I/6



“inadvertent mistake” without reinstating the defendant’s appeal.24 But unlike

Wade, Dowdney was before this court on direct appeal, and the nonfrivolous

issue could have been identified by this court at the time it reviewed the Anders

motion.25 Here, there is no motion to recall the mandate. Therefore, Wade

does not control.

       Dowdney’s appointed counsel argues that even though a new appeal is

compelled and unlimited in scope, this court should apply the standard of

review that applies in a direct appeal to the issues presented in the existing

briefing and conclude that based upon the numerous issues raised by and on

behalf of Dowdney, his conviction should be reversed and the charges

dismissed with prejudice.

       But as directed in Nichols, the proper remedy here is to reinstate

Dowdney’s appeal and allow him to proceed in the normal course. Therefore,

we need not address at this juncture on the existing briefing and the existing

record the merits of all the various issues mentioned in this PRP. Consistent

with Nichols, he can brief the specific issues he wants to address in his

reinstated direct appeal. And because Dowdney appears to seek to represent

himself on his reinstated appeal, he should be provided the opportunity to

engage in this court’s procedure for that purpose assisted by his current

appointed counsel.



       24   Id. at 868-69.
       25   Id. at 865.



                                        6
No. 80957-1-I/7



       Because this court’s prior opinion dismissing Dowdney’s direct appeal

was improvidently entered, we grant his petition, recall the mandate in No.

75416-5, vacate the opinion issued October 15, 2018, and reinstate his direct

appeal. If he seeks to represent himself in the reinstated appeal, Dowdney’s

counsel appointed for this PRP shall assist him in complying with the pro se

procedure required by this court. Otherwise, counsel shall proceed to represent

him in the reinstated direct appeal.




WE CONCUR:




                                       7